Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:20-cv-02765-RMR-MEH


   JANE DOE,

           Plaintiff,

   v.

   PAUL WANG,

           Defendant.


                 MOTION TO DISMISS THE THIRD AMENDED COMPLAINT


           Mr. Paul Wang, pursuant to Fed. R. Civ. P. 12(b)(6), respectfully requests that the Court

        dismiss, with prejudice, Plaintiff’s Third Amended Complaint for failure to state a claim

        upon which relief can be granted. As grounds therefor he states:

           I.      Relevant procedural history

            1.      On September 11, 2020, Plaintiff filed a pro se complaint.

            2.      On February 28, 2021, Plaintiff filed a pro se amended complaint.

            3.      On March 3, 2021, the Court appointed pro bono counsel to represent

    Plaintiff.

            4.      On April 8, 2021, after Mr. Wang pointed out the amended complaint’s

    deficiencies, the Court granted Plaintiff’s motion to file a second amended complaint with

    assistance of counsel.

            5.      On April 22, 2021, Plaintiff filed her second amended complaint.

                                                    1
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 2 of 16




           6.        On May 25, 2021, Mr. Wang filed a motion to dismiss the Second

    Amended Complaint.

           7.        On May 26, 2021, the then-presiding judge, the Honorable Brooke

    Jackson, issued an order pursuant to his unique practice standards denying the motion to

    dismiss without prejudice and directing the parties to exchange letters regarding the

    motion to dismiss.

           8.        On June 11, 2021, after reviewing the letters, Judge Jackson issued a

    minute order:

                    The Court agrees with Judge Hegarty's advice. The two parties are now
                    represented by experienced and able counsel. A motion to dismiss is likely
                    to be denied and a waste of time. You good lawyers should confer and
                    either resolve this case or agree that plaintiff will file one more amended
                    complaint that takes into account defendant's issues and pleads only
                    what she believes she has evidence to prove. This does appear to be
                    Marbury v. Madison.
          The June 11, 2021 Minute Order (emphasis added).


           9.        On June 11, 2021, Mr. Wang reached out to plaintiff.

                    The Court order states that you might be able to file “one more amended
                    complaint that takes into account defendant' issues and pleads only what
                    she believes she has evidence to prove.” (emphasis added). Could you
                    please, as soon as possible, send me the evidence you plan to rely on to
                    prove any claims made in a third amended complaint (considering the
                    deficiencies pointed out in our previous conversations, letter, and the
                    motion to dismiss)?
                    Specifically, could you please provide copies of all written statements
                    you contend Mr. Wang offered or published concerning your client,
                    which could serve as the basis for your claims and also identify by
                    name and provide contact information for any witnesses who you know, at
                    this time, will testify under oath that Mr. Wang made oral statements to
                    them concerning your client? Please include the specific date and
                    circumstances under which your client discovered each statement. May I
                    anticipate receiving them by early next week, since you already have this
                    is information in hand?

                                                     2
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 3 of 16




           Relevant portion of the June 11, 2021 email correspondence between counsel
           (italics in original; bolded text for emphasis).

           10.    Plaintiff did not provide any of the requested information. Instead, she

    provided Mr. Wang only with a copy of her proposed Third Amended Complaint—but

    not a single document evidencing any of the statements or publications she has pleaded to

    be false and defamatory that might serve as the basis for her claim against Mr. Wang.

           11.    On July 9, 2021, Mr. Wang notified Plaintiff’s counsel that the proposed

    Third Amended Complaint did not comply with the Court’s June 11, 2021 order.

                 As to a motion for leave to file a third amended complaint, I am afraid
                 your draft does not cure the deficiencies we have pointed out in our
                 previous conversations and the motion to dismiss; your new allegations
                 involve statements that were made by third-parties – not Mr. Wang; and
                 you have not provided the evidence that could support your request to file
                 a third amended complaint. (See attached [asking you to "please provide
                 copies of all written statements you contend Mr. Wang offered or
                 published concerning your client, which could serve as the basis for your
                 claims and also identify by name and provide contact information for any
                 witnesses who you know, at this time, will testify under oath that Mr.
                 Wang made oral statements to them concerning your client? Please
                 include the specific date and circumstances under which your client
                 discovered each statement."]) We are available to discuss this further, in a
                 meaningful way, after you provide the evidence that could actually
                 support your request.
                 Also, you are correct, Judge Rodriguez does not have the same practice
                 standards. So, as a courtesy, we are notifying you that in light of this
                 change we are renewing our motion to dismiss the pending complaint.
           Relevant portion of the July 9, 2021 email correspondence between counsel
           (emphasis added).

           12.    Plaintiff’s counsel stated that Plaintiff did not have an obligation to provide

    the requested information in support of the allegations in the proposed Third Amended

    Complaint.

           13.    This motion addresses the deficiencies already identified by Mr. Wang in

    Plaintiff’s Third Amended Complaint, filed on July 28, 2021.
                                                  3
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 4 of 16




            II.     Applicable legal standards

            A.      Motions to dismiss for failure to state a claim—generally

            14.     In considering a Rule 12(b)(6) motion to dismiss, a court must determine

    whether the plaintiff has asserted a legally sufficient claim for relief. A viable complaint

    must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

    Corp. v. Twombly, 550 U.S. 544, 570 (2007). To meet this “facial plausibility” standard, a

    plaintiff must “plead[] factual content that allows the court to draw the reasonable

    inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

    U.S. 662, 678 (2009). A plaintiff's complaint is reviewed for a determination of whether it

    “‘contains enough facts to state . . . claim[s] that [are] plausible on [their] face.’” Ridge at

    Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). “Facts,” under the

    Twombly standard, need not be “detailed,” but they must be “more than labels and

    conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

    Twombly, 550 U.S. at 555 (citations omitted). “Factual allegations must be enough to

    raise a right to relief above the speculative level . . . on the assumption that all the

    allegations in the complaint are true (even if doubtful in fact).” Id. (citations omitted).

            B.      Plaintiff’s Libel Claims Are Time-barred

            15.     In Colorado, a libel or defamation claim must be filed within a year of the

    “date both the injury and its cause are known or should have been known by the exercise

    of reasonable diligence.” Burke v. Greene, 963 P.2d 1119, 1121 (Colo. App. 1998); Colo.

    Rev. Stat. § 13-80-103. The cause of action for libel accrues when the defamatory

    statements are published. Deatley v. Allard, No. 14-CV-00100-RM-KMT, 2015 WL

    134271, at *5 (D. Colo. Jan. 9, 2015) (citing Russell v. McMillen, 685 P.2d 255, 258
                                                    4
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 5 of 16




       (Colo. App. 1984); Int’l Acad. of Bus. & Fin. Mgmt., Ltd. v. Mentz, No. 12-CV-00463-

       CMA-BNB, 2013 WL 212640, at *4 (D. Colo. Jan. 18, 2013).

               16.     Dismissal of a claim as time-barred is treated as a dismissal for failure to

       state a claim. See, e.g., Yoder v. Honeywell Inc., 104 F.3d 1215, 1224 (10th Cir.1997)

       (applying de novo review to district court’s dismissal on the grounds that claim was time-

       barred for failure to state a claim).

               17.     Even though, generally, the sufficiency of a complaint rests exclusively on

       its contents, see Casanova v. Ulibarri, 595 F.3d 1120, 1125 (10th Cir. 2010), in deciding

       a motion to dismiss courts may also consider:

              (1) documents that the complaint incorporates by reference, see Tellabs, Inc. v.
              Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127 S.Ct. 2499, 168 L.Ed.2d 179
              (2007); Oxendine, 241 F.3d at 12751 (documents attached as exhibits to the
              complaint); (2) “documents referred to in the complaint if the documents are
              central to the plaintiff's claim and the parties do not dispute the documents'
              authenticity,” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002);
              and (3) “matters of which a court may take judicial notice,” Tellabs, Inc., 551
              U.S. at 322, 127 S.Ct. 2499.


   Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Therefore, the statute of

   limitations may be presented as a defense in a motion to dismiss when the complaint

   itself (and documents referred to therein) establish that the claim is time-barred as a

   matter of law. See, e.g., id.; Tellabs, Inc., 551 U.S. at 322-23.

                C.     The heightened pleading requirements in defamation/libel cases

               18.     “Each publication of a defamatory statement must be pled as a separate

       claim.” Corporon v. Safeway Stores, Inc., 708 P.2d 1385, 1390 (Colo. App. 1985)



   1   Oxendin v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001).
                                                   5
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 6 of 16




    (emphasis added) (citing Lininger v. Knight, 123 Colo. 213, 226 P.2d 809 (1951)).2 And

    because of the First Amendment implications of any defamation action, see Diversified

    Mgmt., Inc. v. Denver Post, Inc., 653 P.2d 1103 (Colo. 1982), particularity is required in

    the pleading of a defamation suit. See, e.g., id. (citing Walters v. Linhof, 559 F. Supp.

    1231 (D. Colo. 1983); Martinez v. Winner, 548 F. Supp. 278 (D. Colo. 1982)).

           19.     A plaintiff asserting a defamation claim must plead the exact statements

    claimed to be false and defamatory. See, e.g., Walters v. Linhof, 559 F. Supp. 1231, 1234

    (D. Colo. 1983) (applying Colorado law and granting motion to dismiss defamation claim

    for failure to state a claim where “[p]laintiffs have not substantially set forth the words

    alleged to be defamatory and untrue”); see also Asay v. Hallmark Cards, Inc., 594 F.2d

    692, 698-99 (8th Cir. 1979) (“[T]he use of in haec verba pleadings on defamation charges

    is favored in the federal courts because generally knowledge of the exact language used is

    necessary to form responsive pleadings”).

           20.     In her Third Amended Complaint, Plaintiff identifies two statements

    (apparently in an unspecified number of separate publications) that she alleges Mr. Wang

    published online—although, tellingly, not with specificity (she did not identify, among

    other things, the dates and places of publication).

           III.    Facts: Statements at issue

           21.     Plaintiff claims that Mr. Wang published the below two statements (1) in

    communications with counsel for Mr. Weamer in the litigation she filed against him in



    2  Notwithstanding that Plaintiff and her counsel were notified of this pleading requirement
   through Defendant’s prior motion to dismiss and the Court’s specific instructions, the Third
   Amended Complaint continues to plead multiple publications within a single count.
                                                     6
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 7 of 16




    California (Doe v. Weamer, Case No. C20-00827 (Super. Ct. Cal. 2020)), Third Am.

    Compl. ¶¶ 47-62, and (2) in certain unidentified publication(s) he allegedly posted online

    prior to making the statements in the Weamer case. Id. ¶¶ 51, 55, 62.

                   First statement (“false report of missing passport in Colorado”)

                      •     “Defendant stated that Plaintiff filed a false police report in
                            relation to her lost passport.” ¶ 48,
                      •     “On information and belief, Defendant posted this written
                            statement online before Plaintiff filed the Weamer Litigation.” ¶
                            51 (emphasis added),
                      •     “In the written statement, Defendant states that Plaintiff ‘filed a
                            false police report claiming her passport got stolen, and was
                            issued a refund from the travel insurance company for half the
                            ticket price.’” ¶ 52
                      •     “Before Defendant posted this statement online, he was the only
                            person who knew that Plaintiff reported her passport lost/stolen
                            with the Aurora Police Department.” ¶ 55 (emphasis added).


                   Second statement (“report of false rape accusation in China”)

                      •     “Defendant stated that Plaintiff falsely accused Mr. Chen of
                            sexual assault.” ¶ 57,
                      •     “In seeking to compel responses to these interrogatories, on
                            September 18, 2020, Mr. Weamer and Ms. Ceizler, stated that the
                            requests related to a claim that ‘defense counsel believes relates
                            to a former classmate of Plaintiff who she falsely accused of
                            raping her.’” ¶ 60,
                      •     “On information and belief, Mr. Weamer and Ms. Ceizler based
                            their “belief” on statements made by Defendant because he was
                            the only person (other than local law enforcement, Plaintiff’s own
                            mother and attorney) who knew about Plaintiff’s allegations
                            against Mr. Chen.” ¶ 61,
                      •     “On information and belief, Defendant also posted this same
                            statement online. Specifically, on January 4, 2021, Plaintiff
                            received a blog post through the course of litigation wherein the
                            author states that Plaintiff ‘has [] made false allegation[s] of
                            rape, … and filed a frivolous police report in Colorado about
                            losing her passport.’” ¶ 62 (emphasis added).


                                                   7
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 8 of 16




             IV.    Applying law to facts

             A.     The Court should dismiss Plaintiff’s claims with prejudice for failure
                    to state a claim because the statements at issue, as Plaintiff admits,
                    have been online since 2013 and are therefore time-barred

             22.    Here, in her fourth attempt to state a claim, Plaintiff has asserted, “on

    information and belief,” that “the author” of a blog posting she allegedly received on

    January 4 of this year falsely charged her with having made a false rape accusation. Id., at

    ¶ 62.

             23.    Plaintiff also claims that:

            “On information and belief, Defendant authored this blog post [that she claims to
            have discovered only within the past eight months] because, again (other than
            local law enforcement, Plaintiff’s own mother and attorney), he was the only
            person who knew about Plaintiff’s rape allegations against Mr. Chen. Further, he
            is the only person who knew that Plaintiff filed a police report regarding her
            passport and would know the specific dates of her travel since he purchased her
            original airline ticket.


   Id., ¶ 63, see also id. ¶¶ 55, 64.

             24.    Finally, Plaintiff states:

            “This statement directly referred to Plaintiff, is publicly accessible and was
            directed towards and heard by multiple parties, including, but not limited to Mr.
            Weamer and Ms. Ceizler.”


    Id., ¶ 77 (emphasis added).

             25.    The critical problem with Plaintiff’s intentional failure to plead her claims

    with specifity is best illustrated by the fact that a year after filing her initial complaint she

    still refuses to provide even a link to this “publicly accessible” online publication, on

    which she is basing her Third Amended Complaint. Having now provided her three

    opportunities to remedy this deficiency, the Court should dismiss her claims with
                                                       8
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 9 of 16




       prejudice.

                  26.   Based on Plaintiff’s allegations and the quote in ¶ 62 of the Third

       Amended Complaint, and pursuant to Tellabs, 551 U.S. 322, Gee, 627 F.3d at 1186, and

       Fed. R. Evid. 201(b)(2), Mr. Wang attaches the publication he believes is referenced (i.e.,

       quoted verbatim) in the Complaint and requests that the Court take judicial notice of it, 3

       https://           wordpress.com/2013/12/16/                better-known-as-

       and-her-chinese-scam/ (last visited on Aug. 25, 2021); see also

       https://           wordpress.com/2013/12/ (last visited on Aug. 25, 2021). (Attachment

       A.) 4

                  27.   Comparing the quote from ¶ 62 and the content of

       https://           wordpress.com/2013/12/16/                better-known-as-

       and-her-chinese-scam/ and https://             wordpress.com/2013/12/ (“Monthly

       Archives: December 2013”) (“If you see or meet this person, be aware, she has already

       made false allegation of rape, false claims about other people as well, filed a frivolous

       police report in Colorado about losing her passport . . . .”) (last visited on Aug. 25, 2021),

       there can be only one conclusion: the quote in ¶ 62 is from this online blog and was

       published in December 2013, almost eight years ago.


   3 The Court may take judicial notice of information appearing on the internet at a particular
   point in time. See People v. Harper, 294 P.3d 161, 162 n.2 (Colo. 2012) (taking judicial notice of
   attorney’s address as it appears on a public website); Shook v. Pitkin Cnty. Bd. of Cnty. Comm’rs,
   411 P.3d 158, 161 n.4 (Colo. App. 2015) (taking judicial notice of a publicly available website,
   noting that “[t]he contents of a webpage on a specific date and time are not subject to reasonable
   dispute”).
   4 Due to her request to proceed under the pseudonym Jane Doe, Mr. Wang is redacting the

   information that could reveal her real identity in this public document but pursuant to
   D.C.COLO.LCivR 7.2(b), subject to Level 1 restrictions, is attaching an unredacted version of
   this motion and its attachments for the record.
                                                        9
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 10 of 16




              28.       Therefore, taking Plaintiff’s allegations as true, her claims must be

       dismissed with prejudice as time-barred because they are premised on statements

       published in December 2013. 5 See, e.g., Phillips v. World Pub. Co., 822 F. Supp. 2d 1114,

       1122 (W.D. Wash. 2011) (“In the internet context, the statute of limitations begins to run

       when the allegedly infringing material is first posted on the internet.”) (citing Canatella v.

       Van De Kamp, 486 F.3d 1128, 1134–36 (9th Cir. 2007)); Bloom v. Goodyear Tire &

       Rubber Co., 2006 WL 2331135at *7 (D. Colo. Aug. 10, 2006); Hoai Thanh v. Ngo, No.

       PJM 14-448, 2016 WL 3958584, at *10–12 (D. Md. July 22, 2016), aff'd sub nom. Hoai

       Thanh v. Hien T. Ngo, 694 F. App’x 200 (4th Cir. 2017); Wolk v. Olson, 730 F. Supp. 2d

       376, 378 (E.D. Pa. 2010); Deatley v. Allard, 2015 WL 134271, at *5; Int’l Acad. of Bus.

       & Fin. Mgmt., Ltd. v. Mentz, 2013 WL 212640, at *4.6



   5Plaintiff filed her complaint on September 11, 2020. (Doc. # 1.) Therefore, her claims are
   barred. See Colo. Rev. Stat. § 13–80–102, § 13–80–103, or § 13-80-108.
   6In addition, as Plaintiff and her counsel are aware, the blog post was not authored by
   Mr. Wang. A side-by-side review of the publication where the quoted statement in ¶ 62
   appears ( https://            wordpress.com/2013/12/16/              better-known-as-
                and-her-chinese-scam) (last visited on Aug. 25, 2021) with Plaintiff’s blogs
   (Mr. Wang requests that the Court take judicial notice of these online publications as
   well. See, supra, fn 3.): https://        wordpress.com/ (last visited on Aug. 25, 2021)
   (Attachment B) and http://            blogspot.com/ ) (last visited on Aug. 25, 2021)
   (Attachment C) establishes that:


                    •   Mr. Wang is not the author of the publication;
                    •   Morgann Paraskevas, whom Plaintiff knows very well, is the author;
                    •   Since at least December of 2013 Plaintiff has known (or should have
                        known) about the publications; and
                    •   Taking her own allegations as true that Mr. Wang was the only one (beside
                        her, in the United States) who knew of the underlying facts, Third. Am.
                        Compl ¶¶ 55, 63, then she knew (or should have known) about the causes
                        of action in her Complaint in December 2013.

                                                        10
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 11 of 16




            B.     Mr. Wang’s publication made in his capacity as a potential witness in
                   Plaintiff’s other litigations are absolutely privileged


           29.     In addition, pursuant to Restatement (Second) of Torts, “[a] witness is

    absolutely privileged to publish defamatory matter concerning another in communications

    preliminary to a proposed judicial proceeding or as a part of a judicial proceeding in

    which he is testifying, if it has some relation to the proceeding.” Restatement (Second) of

    Torts § 588; see also id., cmt. e (“As to communications preliminary to a proposed

    judicial proceeding, the rule stated in this Section applies only when the communication

    has some relation to a proceeding that is actually contemplated in good faith and under

    serious consideration by the witness or a possible party to the proceeding.”).

           30.     Colorado has adopted the absolute litigation privilege as recognized by the

    Restatement (Second) of Torts. See, e.g., Club Valencia Homeowners Ass’n. v. Valencia

    Associates, 712 P.2d 1024, 1027-1028 (Colo. App. 1985); Merrick v. Burns, 43 P.3d 712,

    714 (Colo. App. 2001); McDonald v. Lakewood Country Club, 461 P.2d 437, 444 (Colo.

    1969); Renner v. Chilton, 142 Colo. 454, 351 P.2d 277 (1960). “The absolute privilege to

    defame in the course of judicial proceedings is not limited to statements during trial, but



          Courts must consider the complaint in its entirety, as well as other sources courts
          ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,
          documents incorporated into the complaint by reference, and matters of which a
          court may take judicial notice. The inquiry, as several Courts of Appeals have
          recognized, is whether all of the facts alleged, taken collectively, give rise to a
          strong inference of scienter, not whether any individual allegation, scrutinized in
          isolation, meets that standard.
   Tellabs, 551 U.S. 322–23 (internal citations omitted).


                                                    11
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 12 of 16




       may extend to steps taken prior to trial such as conferences and other communications

       preliminary to the proceeding.” Club Valencia, at 1027. “All doubt should be resolved in

       favor of its relevancy or pertinency. No strained or close construction will be indulged to

       exempt a case from the protection of privilege. Thus, letters sent to persons having

       collateral interests in the litigation are privileged to the extent that the alleged defamatory

       statements have some relation to the subject matter of the proposed litigation and are

       made in furtherance of the objective of the litigation.” Id. (citations omitted). “The

       privilege applies, even though the publication was made outside the courtroom and no

       official function of the court or its officers was invoked.” Id. at 1028.

              31.     “The determination of privilege is a question of law for the trial court.” Id.

       at 1027.

              32.     The privilege provides a shield not only “from defamation claims arising

       from statements made during the course of litigation, but it also bars other non-defamation

       claims that stem from the same conduct” such as “claims of invasion of privacy 7 and

       intentional infliction of emotional distress.” Buckhannon v. U.S. West Communs., 928



   7 Even if Mr. Wang’s alleged statement concerning the prosecution against the Chinese man
   Plaintiff accused of raping her were not absolutely privileged, those statements are also non-
   actionable for “invasion of privacy” as a matter of law. See, e.g., Robert C. Ozer, P.C. v.
   Borquez, 940 P.2d 371, 377 (Colo. 1997) (requiring that any statement alleged to invade one’s
   privacy “cannot be of legitimate concern to the public”). It cannot be disputed that a prosecution
   for criminal rape is not a purely private matter under the law of the United States.
   In addition, “the requirement of public disclosure . . . requires communication to the public in
   general or to a large number of persons, as distinguished from one individual or a few.” Robert
   C. Ozer, P.C. v. Borquez, 940 P.2d 371, 377 (Colo. 1997). Because the quoted statement was
   published by Mr. Paraskevas and because the Third Amended Complaint does not include any
   allegation that Mr. Wang’s alleged statements in the Weamer litigation were made to the public
   in general or to a large number of persons, it fails to state a claim upon which relief can be
   granted.

                                                        12
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 13 of 16




    P.2d 1331, 1335 (Colo. App. 1996) (citing Barker v. Huang, 610 A.2d 1341 (Del. 1992));

    see also Peterson v. Grisham, 594 F.3d 723, 730 (10th Cir. 2010); Kesner v. Dow Jones &

    Co., Inc., No. 20-CV-3454 (PAE), 2021 U.S. Dist. LEXIS 14358, at 81-82, 2021 WL

    256949, at *10-11 (S.D.N.Y. Jan. 26, 2021) (because each of Plaintiff’s non-defamation

    claims duplicate her failed defamation claims, the non-defamation claims must be

    dismissed as a matter of law).

           33.     Here, Plaintiff alleges that she first learned about the two sets of statements

    at issue in this litigation during the Weamer case. See, e.g., Third. Am. Compl. ¶ 47; but

    see supra ¶ 26 . Plaintiff quotes Ms. Dawn Ceizler Esq. (Mr. Weamer’s attorney). Third

    Am. Compl. ¶ 60.

           34.     Pursuant to Tellabs, 551 U.S. 322 and Gee, 627 F.3d at 1186, and Fed. R.

    Evid. 201(b)(2), Mr. Wang attaches Ms. Ceizler’s referenced September 18, 2020

    Declaration from the Weamer case file, (Attachment D), which specifically refers to Mr.

    Wang as a witness in that case.

          5. As part of preparing a defense in this matter, I have researched Ms. Doe on the
          Internet and reached out to witnesses who I believe may have relevant
          information about Ms. Doe’s past false claims of sexual assault. My research has
          revealed that she has made claims of being taken advantage of sexually by Charlie
          Suarez (who she claims in publicly filed court records raped her after they went to
          dinner and got drunk together), Paul Wang (who she claims cheated on her and
          against whom she posted complaints on social media), and Morgann Paraskevas
          who she claims sexually harassed her while she couch[-]surfed at his home. ….”

   Attachment D, Affidavit of Dawn Ceizler Esq., Doe v. Weamer, Case No. C20-00827

   (Cal Super. Ct. 2020), the referenced September 18, 2020 Declaration of Dawn Ceizler in

   Support of Defendant Weamer’s Motion to Compel Further Responses to Discovery and



                                                    13
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 14 of 16




   for Monetary Sanctions Against Jane Doe, at ¶ 5 (emphasis added). 8


              35.     Because any allegedly false and defamatory statements about the Plaintiff

       made by Mr. Wang in his communications with attorney Dawn Ceizler were in his

       capacity as a potential witness, conveying information that Ms. Ceizler quite reasonably

       considered to be “pertinent” to that litigation, those statements are protected by the

       absolute litigation privilege as a matter of law. The court should therefore dismiss

       Plaintiff’s claims with prejudice on this ground as well.


                      V.     Conclusion


              In her Third Amended Complaint, Plaintiff has provided what she claims are the

       false and defamatory “statements” Mr. Wang made, yet she continues to refuse to point

       Defendant or the Court to what she avers is a “publicly accessible” web posting. Taking

       Plaintiff’s allegations as true—that Mr. Wang (not the actual blog post author)—

   published statements about her online in December 2013, establishes that that mass

   publication occurred in December 2013, which is when her claims “accrued” for purposes

   of the statute of limitations. Thus, any claims Plaintiff may have had premised on that

   eight-year old publication are time barred, as a matter of law. In addition, because Mr.

   Wang was/is a witness, identified as such in the Weamer litigation, any statements he made

   in the course of that litigation (including during pre-trial discovery) are protected by the

   absolute litigation privilege, under settled Colorado law.



   8
    Also, in her Second Amended Complaint, Plaintiff affirmatively pleaded that Mr. Wang made
   his statements “to help another party [Mr. Weamer] in another unrelated civil lawsuit.” See Sec.
   Am. Compl. ¶ 56.
                                                 14
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 15 of 16




         WHEREFORE, the Court should dismiss Plaintiff’s claims with prejudice.



         Respectfully submitted this 25th day of August 2021.


                                                     /s/ Katayoun A. Donnelly
                                                     Katayoun A. Donnelly (#38439)
                                                     Azizpour Donnelly, LLC
                                                     2373 Central Park Blvd., Suite 100
                                                     Denver, CO 80238
                                                     Tel. (720) 675-8584
                                                     katy@kdonnellylaw.com


                                                     Attorney for Paul Wang




                                                15
Case 1:20-cv-02765-RMR-MEH Document 92 Filed 08/25/21 USDC Colorado Page 16 of 16




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 25, 2021, I served an electronic copy of the foregoing via

   CM/ECF to counsel of record.



   Clarissa M. Collier
   David J. Schaller
   Wheeler Trigg O’Donnell LLP
   370 Seventeenth Street, Suite 4500
   Denver, CO 80202-5647
   303.244.1800
   collier@wtotrial.com
   schaller@wtotrial.com


                                                       /s/ Katayoun A. Donnelly
                                                       Katayoun A. Donnelly




                                                  16
